Citation Nr: 0419820	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-33 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active service in the Army 
from November 1969 to November 1971.  
This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran failed to report to a 
scheduled Travel Board hearing with a Judge from the Board at 
the RO in May 2004.  

In an October 2001 rating decision, the RO deferred the issue 
of entitlement to service connection for alcohol abuse as 
secondary to service-connected PTSD.  This issue is referred 
to the RO for proper adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

Evidence of record also shows that the veteran last had a VA 
examination to evaluate his residuals of PTSD in August 2001.  
The Court has held that VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); Snuffer v. Gober, 
10 Vet. App. 400 (1997).  The appellant is hereby notified 
that it is his responsibility to report for the examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2003).  

The Board also notes that the appellant's representation must 
be clarified.  Evidence of record indicates that the veteran 
is currently represented by the American Legion.  However, 
the claims file does not show that a power of attorney (VA 
Form 21-22) has been executed in favor of the American 
Legion.  See 38 C.F.R. § 20.602 (2003).  Further 
clarification of representation is warranted to assure that 
the appellant is accorded due process.  See 38 C.F.R. § 
20.600 (2003).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
to clarify the veteran's representative 
and a current power of attorney should be 
obtained.

2.  The RO should obtain any updated 
treatment records for the veteran's 
service-connected disability of PTSD from 
the VA Medical Center in New Orleans, 
Louisiana, for the period of April 2002 
to the present. 

3.  The RO should then schedule the 
veteran for a VA examination to assess 
the current nature and extent of his 
service-connected disability due to PTSD.  
The examiner should include a discussion 
of the extent of the veteran's 
psychological, social, and occupational 
impairment due to his psychiatric 
disability, excluding his impairment due 
to physical limitations.  See American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV), Global 
Assessment of Functioning Scale (GAF).  
The claims folder should be made 
available to the examiner for review.


4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to an increased evaluation 
for PTSD.  If the claim remains denied, 
the RO should issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, if any, 
and they should be given an opportunity 
to respond before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits since September 2003.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


